DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 08/04/2021 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 


Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 14-22, as amended,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while claim 14, as amended, recites a fluid channel with an ‘openable’ seal , being disposed ‘between the reaction zone and the array’ [of wells], which is not fully supported by the original specification, which rather describes an ‘array fill channel’ with an ‘openable’ seal being arranged ‘between the plurality of wells and the fluid source’ or ‘between the first reaction zone and the second reaction zone’. Additionally, while the amended claim 14 now requires performing ‘one or more steps’ of an analytical method [which merely nominally links the claimed method to some implied field of sample analysis], the original specification describes the analytical method as being directed to at least the steps of performing a sample lysis, isolating and moving lysis particles, eluting nucleic acids, and further performing PCR processes, thus providing for the intended sample analysis. Therefore, the instant claims are not commensurate in scope with the original specification. 
6.	 Claims 14-22, as amended, remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to claim 14, as amended, it is unclear from the claim language whether or not the ‘openable seal’, being a part of the ‘fluid channel’, must be configured for closing and/or opening the ‘fluid’ channel only, or also for opening/closing the vacuum port, as recited in the amended steps (d) and (e).  In the absence of any structural inter-relationships between the ‘fluid’ channel with the ‘openable’ seal and the vacuum port, it is unclear from the claim language what structural features would allow the ‘openable’ seal to open / close the ‘fluid channel’ and /or the vacuum port in the order recited. It is further unclear how such complex sequence of opening /closing steps can be performed without a controller that must be programmed accordingly. 

Drawings

7.	The drawings are objected to under 37 CFR 1.83(a). It is emphasized that the drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘fluid’ channel that includes an ‘openable’ seal and extends between the array of wells and the ‘reaction’ zone, as recited,  must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Response to Arguments

8.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   	 
Conclusion

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798